Allowed Claims: 1-2, 4-6, 8-11. 
Examiner’s Amendment/Reasons for Allowance/Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Donna Mason on June 14, 2022.
The application has been amended as follows: 
	1. Claim 1, line 9, after “wearer is a” insert –numerical--;
	2. Claim 1, line 14, after “setting a” insert –numerical--;
	3. Claim 1, line 16, after “based on the” insert –numerical--;
	4. Replace claim 2 with the following claim 2:
	--2. The designing method of a pair of spectacle lenses according to claim 1, wherein
	each lens of the pair of spectacle lenses has a plurality of powers, and
	a spectacle lens for the eye having a smaller response of accommodation is provided with a larger power difference than a spectacle lens for the eye having a larger response of accommodation, the power difference being other than a prescription value.--; 
	5. Claim 10, line 7, after “wearer is a” insert –numerical--;
	6. Claim 10, line 12, after “setting a” insert –numerical--;
	7. Claim 10, line 14, after “based on the” insert –numerical--. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to independent claim 1, none of the prior art either alone or in combination disclose or teach of the claimed designing method for a pair of spectacle lenses specifically including, as the distinguishing features in combination with the other limitations, the spectacle lenses are designed by setting a numerical difference between the power error at a position of a predetermined rotation angle of the right eye lens and a power error at a position of a predetermined rotation angle of a left eye lens based on the numerical difference between the response of accommodation of the right eye and left eye of the wearer, a value obtained by subtracting a power error at a second position having a rotation angle in a spectacle lens for an eye with a larger response of accommodation from a power error at a first position of the rotation angle in the spectacle lens for an eye with a smaller response of accommodation is set to be 0.15D or more, the rotation angle being defined by α in a range of which 15 degrees ≤ α ≤ 40 degrees. Specifically, with respect to claim 10, none of the prior art either alone or in combination disclose or teach of the claimed designing method for a pair of spectacle lenses specifically including, as the distinguishing features in combination with the other limitations, the spectacle lenses are designed by setting a numerical difference between the power error at a position of a predetermined rotation angle of the right eye lens and a power error at a position of a predetermined rotation angle of a left eye lens based on the numerical difference between the response of accommodation of the right eye and left eye of the wearer, a determination process of determining whether or not a value obtained by subtracting the power error at a second position of a rotation angle in the spectacle lens for the eye with a larger response of accommodation from the power error at a first position of the rotation angle for an eye with a smaller response of accommodation falls within a range of 80% to 120% of a difference as claimed, the difference being greater than 0 and the rotation angle defined by α in a range of which 15 degrees ≤ α ≤ 40 degrees, when it is determined that the value is not within the range, the determination process is preformed again after changing a base curve selected and then changing an aspherical surface design, or after changing an aspherical surface design, and when it is determined in the determination process that the value is within the range, the determination process is complete. 
Examiner’s Comments
	The amendment of June 9, 2022 had overcome all 112 rejections set forth in the prior office action with the exception of some clarity issues as to claims 1, 2 and 10. With respect to claims 1, 2 and 10, the changes set forth in the examiner’s amendment 
were discussed and agreed upon to provide additional clarity to applicant’s intended meaning and to overcome potential 112 rejections. 
	There being no outstanding issues and no applicable prior art, the application is now in condition for allowance 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        June 15, 2022